Luke, J.
The Maryland Casualty Company is the insurance carrier involved in this case, in which exception is taken to a judgment of Bibb superior court, affirming an award of the industrial commission of Georgia, and, therefore, is an essential party to the writ of error. The attempt to serve the Maryland Casualty Company by sending a copy of the bill of exceptions by registered mail to that company in Atlanta, Georgia, did not comply with the law in such cases provided (sections 6160 and 6161 of the Civil Code of 1910). Moreover, the returned registered-article receipt does not necessarily show that “Jas. A. Lofton,” the party signing said receipt for the company, had authority to accept registered mail for the purpose for which this was intended. The motion to dismiss the bill of exceptions upon the ground of no service upon the Maryland Casualty Company is good.
Writ of error dismissed.

Broyles, G. J., concurs. Bloodworth, J., absent on account of illness.